Citation Nr: 1103488	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of injuries 
sustained in a motor vehicle accident.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The appellant had reserve service from December 1954 to April 
1963.  He had active duty for training purposes only.  

This matter is before the Board of Veterans' Appeals (Board) 
following a November 2009 Board remand.  It was originally on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was involved in a motor vehicle accident while 
traveling to a period of active duty for training purposes in 
February 1960.

2.  A chest x-ray taken in December 1991 was interpreted as 
showing an old left rib fracture.  

3.   A VA physician reviewing the appellant's medical records in 
May 2010 essentially concluded that the left rib fracture was a 
residual from the 1960 motor vehicle accident.


CONCLUSION OF LAW

The veteran has residuals of a left rib fracture which was 
incurred in qualifying service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303 (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior Board Remand

In November 2009, the Board remanded this case for the agency of 
original jurisdiction (AOJ) to take steps to verify the 
appellant's periods of service and to provide a VA examination to 
ascertain whether the appellant suffers from residuals of 
injuries sustained in a motor vehicle accident in 1960.  The 
Board also instructed the RO to consider the provisions of 
38 C.F.R. § 3.6(e) in its readjudication.    

A remand by the Board confers upon the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  When remand orders are not 
complied with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary. 
 D'Aries v. Peake, 22 Vet. App. 97 (2008).  Here, the appellant 
was scheduled for a VA examination in May 2010, which he did not 
attend.  A VA opinion was provided in his absence.  The AOJ made 
multiple attempts to obtain service personnel records to verify 
the appellant's service.  A folder of service personnel records 
was received and associated with the claims file in March 2010; 
this folder contained evidence verifying the pertinent period of 
active duty for training from February 21, 1960 through March 5, 
1960.  The AOJ also considered the provisions of 38 C.F.R. 
§ 3.6(e) in its readjudication of the case in a November 2010 
supplemental statement of the case.  As such, the Board finds 
that there has been substantial compliance with its remand 
directives.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the appellant and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).   

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO originally provided VCAA notice to the appellant in 
correspondence dated in August 2005.  In that letter, the RO 
advised the appellant of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The RO 
advised the appellant of VA's duties under the VCAA and the 
delegation of responsibility between VA and the appellant in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  The RO 
sent a similar notification letter in November 2005.  

In correspondence dated in March 2006, the RO informed the 
appellant that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the RO 
has satisfied the requirements of Dingess/Hartman.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that the RO has satisfied VA's duty to assist.  
The RO obtained the appellant's service treatment records, 
service personnel records, and private medical records.  The 
appellant was scheduled for a VA examination in May 2010, which 
he did not attend.  The VA examination report shows that the 
appellant is in a wheelchair and cannot travel; his wife could 
not take off from work; and he did not want to report for the 
examination.  Under VA regulations, it is incumbent upon the 
appellant to submit to a VA examination if he is applying for, or 
in receipt of, VA compensation or pension benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good cause, 
fails to report for such examination, an original compensation 
claim shall be considered on the basis of the evidence of record. 
38 C.F.R. § 3.655(b).  The Board acknowledges that the appellant 
had valid reasons for not attending his VA examination.  However, 
these reasons also prevent him from attending such an examination 
in the future, and indeed, he has not requested that the 
examination be rescheduled.  Because of this, the Board will 
consider this claim on the basis of the evidence of record.  38 
C.F.R. § 3.655(b).   

A VA opinion was provided in May 2010 in lieu of an examination.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In a submission dated in December 2010, the appellant's 
representative stated that the VA opinion was less than full and 
complete.  The representative believes that the examiner did not 
discuss in detail the facts upon which her conclusions are based 
and did not apply or discuss reliable principles and methods in 
reaching her conclusions.  

However, as discussed further below, the Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the appellant's claims file.  It considers all of the 
pertinent evidence of record and the statements of the appellant, 
and provides a complete rationale for the opinion stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   
  
The appellant has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  The burden 
typically cannot be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Service connection may also be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or injury incurred or 
aggravated while performing inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  ACDUTRA includes full-
time duty in the Armed Forces performed by reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  
INACDUTRA includes duty other than full-time duty prescribed for 
Reserves by the Secretary concerned and special additional duties 
authorized for Reserves by an authority designated by the 
Secretary concerned and performed by the Reserves on a voluntary 
basis in connection with the prescribed training or maintenance 
activities of the units to which they are assigned. 38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty. 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air 
service also includes any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred in the 
line of duty.  Id.  It should be noted that certain presumptions, 
such as the presumption of soundness (38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304) and the presumption of aggravation (38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306), apply only to periods of active 
military service.

Any individual who, when authorized or required by competent 
authority, assumes an obligation to perform ACDUTRA or INACDUTRA 
and who is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly from 
such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The appellant claims that he is entitled to service connection 
for injuries sustained in a motor vehicle accident that occurred 
while driving to an ACDUTRA obligation in February 1960.  In an 
August 2005 statement, the appellant explained that he was 
traveling from Illinois to California to board a ship for a two-
week ACDUTRA commitment.  The accident occurred near Prescott, 
Arizona.  He stated that he was taken to a medical clinic, where 
x-rays revealed three broken ribs, contusions, and internal 
bleeding.  

While there is no objective documentation of the accident, there 
is enough credible evidence to conclude that the event occurred.  
A service personnel record shows that the appellant completed a 
period of ACDUTRA from February 21, 1960 to March 5, 1960.  An 
Executive Officer noted that the appellant was injured in a motor 
vehicle accident en route to the ship and did not require 
hospitalization.  

The appellant, his sister and his brother submitted lay 
statements which detail their recollections regarding the 
accident.  Again, the appellant stated that he was taken to a 
medical clinic and had three broken ribs, contusions, and 
internal bleeding.  The appellant's brother stated in August 2005 
that his parents called to inform him that the appellant had 
three broken ribs and  contusions with internal bruising from the 
accident.  In a July 2006 letter, the appellant's sister recalled 
that the appellant had several cracked rubs, cuts, and bruises.  
The appellant's siblings are competent to offer their 
recollections, and the appellant is competent to report his 
symptomatology after the accident.  See Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994) (a lay person is competent to report 
symptoms based on personal observation when no special knowledge 
or training is required).  The Board finds their reports to be 
credible.  However, the appellant's siblings, as lay persons, are 
not competent to determine that the appellant suffered internal 
injuries or residuals of those injuries.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The appellant is also not competent 
to determine that he has current residuals of any injuries 
sustained in the motor vehicle accident.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).    

The record, does not show, and the appellant has not claimed, 
that he sought treatment for his injuries during his period of 
ACDUTRA or at any time thereafter.   Further, the appellant has 
not specified the disabilities from which he claims to suffer as 
a result of the accident.  One private treatment record dated in 
December 1991, however, shows that an old left rib fracture was 
found in an X-ray.    

In May 2010, a VA physician provided an opinion based on a review 
of the claims file.  She stated that the records in the claims 
file do not mention any residual problems from a 1960 motor 
vehicle accident.  She noted the X-ray which showed an old healed 
left rib fracture.  The physician stated that aside from the 
asymptomatic, healed old left-sided rib fracture, there is no 
evidence of any injuries from the 1960 motor vehicle accident.  
The appellant is not disabled from this asymptomatic old rib 
fracture; as rib fractures heal, they are no longer painful.   
She further stated that the  appellant is not suffering from any 
residuals from the remote accident.  The appellant's current 
disability is due to a ruptured aneurysm in 1991 and subsequent 
complications.  The Board finds that this opinion is highly 
probative.  The examiner reviewed the claims file and supported 
her opinion with a rationale.  

Although the appellant's residual impairment from the rib 
fracture may be minimal, the fact remains that there is medical 
evidence of discontinuity of bone substance, specifically the 
fracture line.  Accordingly, it is not possible to conclude that 
no present abnormality is traceable to the 1960 vehicular 
accident.     


ORDER

Entitlement to service connection for residuals of a left rib 
fracture is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


